DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In the instant claim 1, for the “extracting” step, it is unclear if the metallic components are extracted by the organic solvent or by the extractant in the extractant solution.
	In the instant claim 1, for the “separating” step, it is unclear if the extractant is with the “waste hydrochloric acid layer” or with “the organic solvent containing the metallic components”.
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claim 1-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smulek et al “The Influence of Diluent on the Extraction of Iron(III) from Hydrochloric Acid Solutions by Tertiary Amines”, J. Inorg. Nucl. Chem., 1062, Vol. 24, pp. 1651-1666), optionally further in view of the admitted prior art on pages 1-2.
	Smulek discloses a process for the extraction of iron (III) from hydrochloric acid solutions with tertiary amines in a series of diluents (note abstract).
	The tertiary amines can be tri-benzylamine (TBA), tri-n-butylamine (TBuA), tri-n-hexylamine (THA) and tri-n-octylamine (TOA) (note page 1654, the paragraph above Table 1).  The tertiary amines as disclosed in Smulek are considered as the claimed extractants.
	The solution to be treated is an aqueous phase 8M in hydrochloric acid and containing a concentration of Fe of 5.3 x 10-5 M (note page 1654, “Solutions” paragraph).
	The diluents as disclosed in Smulek is considered as the claimed organic solvent.
	Smulek discloses that standard 0.1 M solutions of the amines in various diluents were prepared on a weight basis and diluted as needed (note page 1654, “Solutions” paragraph).  This fairly teach the step of preparing an “extraction solution”.
	The two solutions are mixed and shaken for 10 minutes.  Separation of the phases after equilibration was good (note page 1654, “Procedure” paragraph)
-5 to 10-3 M were employed.  As shown in Table 5, the initial concentration of TOA can be 2.5 x 10-3 M and the molar ratio of amine to iron would be 47.  This value is within the claimed range of “40 to 60”.   The concentration values disclosed in Table 5 would give a range of molar ratio of amine to Fe that overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
	Smulek discloses that 6 ml of each phase were used (note page 1654 “Procedure” paragraph), thus, the volume ratio of the aqueous phase HCl containing Fe and the amine in diluent is 1:1.
	For the instant claim 2, Smulek discloses that the iron concentration in the initial aqueous phase was determined spectrophotometrically (note page 1654, “Solutions” paragraph).  
	For the instant claims 3-4, Smulek discloses that the diluent (i.e. the organic solvent) can be toluene, xylene, hexane, octane, cyclohexane, etc. (note Table 1).

	For the instant claims 10-11, Smulek discloses that the two phases were equilibrated by shaking for 10 minutes and the equilibrium was complete in 4-5 minutes (note page 1654, “Procedure” paragraph).  It would have been obvious to one skilled in the art to shorten the time it would take to achieve equilibrium by increasing the stirring because it would promote the contact between the extractant and the iron to facilitate the extraction process.  It would have been obvious to one skilled in the art to separate the organic phase and the aqueous phase in an appropriate amount time.
	The difference is Smulek does not specifically disclose that the HCl solution is a waste acid.	
	It would have been obvious to one of ordinary skill in the art to use the process of Smulek to separate iron content from any HCl acid solution, including waste HCl acid solution, because iron would be extracted regardless of the source of HCl acid solution.
	Optionally, the admitted prior art can be applied to teach that waste HCl acid that contains iron and other metallic impurities is known in the art and it is desirable in the art to remove the iron impurities from such waste acid (note paragraphs [0005]-[0009]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smulek as applied to claims 1-7, 9-11 above, and further in view of Yan et al “Preparation of Chemical Metallurgical Products from Scrap Alloy Steel”, National Materials Bureau, Metal Recycling Bureau, 1992, page 112).
The difference not yet discussed is Smulek does not disclose the step of removing the metallic components in the organic solvent by adding distilled water.

Even though the organic phase used in Yan is not the same as those disclosed in Smulek; however, water would still be as capable of extracting the iron in the organic phase of Smulek as the iron in the organic phase of Yan.
For the instant claims 13-15, it would have been obvious to one skilled in the art to use a sufficient amount of water, an appropriate condition for the back extraction (i.e. the amount of stirring, the time) and the time for separating in order to effectively regenerate the extraction solution in the process of the combined teaching of Smulek and Yan.

Applicant's arguments filed October 23, 2020 have been fully considered but they are not persuasive.
For the 112(b) rejection:
For the “extracting” step: Applicants argue that the amount of detail required to be included in the claims depends on the particular subject matter and the prior art and is not to be viewed in the abstract, but in conjunction with whether the specification is in compliance with the first paragraph of 35 USC 112.  Applicants further argue that claim 
As required in Applicants’ claim 1, “an extraction solution” is prepared by dissolving “an extractant in an organic solvent”, an extractant by definition is a solvent used in the extraction of a substance from a liquid and the claimed organic solvent is not the same as the extractant.  However, claim 1 requires that the step of “extracting metallic components in the waste hydrochloric acid” is “with the organic solvent”, not with the “extraction solution” (a combination of the extractant and the organic solvent) or the “extractant”.  If the organic solvent is used to extract the metallic components then what is the purpose of adding an extractant to the organic solvent?  Granted that the metallic components are in the organic solvent after the extraction, however, in the above 112 rejection, it is unclear where would the extractant be, with the waste hydrochloric acid layer, or with the organic solvent containing the metallic components.  

For the “separating” step:  Applicants argue that it is not necessary to specify whether the extractant is “with” the “waste hydrochloric acid layer” or “the organic solvent containing the metallic components”, when one of skill in the art understands that during an extraction involving an aqueous phase and an organic phase, dissolved components can partition between the two phases.  Thus, one of skill in the art, in view 
As required in Applicants’ claim 1, the term “extractant” has a “function language”, i.e. a solvent for extracting, however, as stated above, the “extracting” step is by the organic solvent, the purpose of the extractant is then unclear.  Even though the dissolved components can partition between the two phases, it is still unclear where the extractant would be.

For the 103 rejection, 
Applicants argue that Smulek fails to teach or suggest a method in which the amount of extractant used is 40 to 60 moles based on 1 mole of iron (Fe) ion component of the metallic components contained in the waste hydrochloric acid.
As stated in the above rejection, the broad range as disclosed in Smulek overlaps the claimed range, see In re Boesch and In re Malagari as stated above and specifically, Smulek discloses a molar ratio of 47:1 tri-n-octylamine (TOA) : iron.  This value is well within the claimed range.
Applicants argue that the tertiary amine concentrations described in Smulek vary by several orders of magnitude.
The ranges disclosed in Smulek might be broad, however, the ranges were to show how the concentration of the tertiary amine and the selection of the diluents (solvents) would have on the extraction coefficients.  If would have been obvious to one skilled in the art to determine which values for the concentration of the tertiary amine would be most suitable for the extracting process.  Specifically, for Table 5, one skilled -4 to 2.5 x 10-3.  In any event, since 2.5 x 10-3 M of TOA with toluene as the diluent gave high extraction coefficient of “201”, this disclosure of the Smulek is considered as the “closest prior art”.
Applicants argue that Smulek does not teach or suggest the results achieved by the instantly claimed methods, showing that extraction with an amount of extractant that is 40 to 60 moles based on 1 mole of an iron ion component effectively extracts iron from waste hydrochloric acid without extracting high amounts of total organic carbon (TOC).
When the examiner has reason to believe that the functional language asserted to be critical for establishing novelty in claimed subject matter may in fact be an inherent characteristic of the prior art, the burden of proof is shifted to Applicants to prove that the subject matter shown in the prior art does not possess the characteristics relied upon. In re Fitzgerald et al. 205 USPQ 594.  In this case, Smulek discloses a molar ratio of 47:1 for TOA : Fe with toluene solvent, since the molar ratio in Smulek is within the claimed range, the process of Smulek would achieve the same benefits.
Applicants argue that Experimental data is provided in Tables 1-2 (pages 6-7 of the response filed October 23, 2020).
These Tables were not disclosed in the original specification and they are not part of a declaration; therefore, they are considered as mere attorney’s arguments.  It should be noted that as evidenced by Smulek, the type of extractant and the type of diluent (solvent) would have effects on the extraction coefficient; thus, the showings in the above mentioned Tables 1-2 (limited to the use of TOA/toluene for extracting Fe) -3 TOA with toluene for extracting Fe at 5.3 x 10-5 M as shown in Table 5 of Smulek.  Section 716.02(b) of the MPEP states that “evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP  §716.02(d) - §  716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.  
	Applicants argue that pages 1-2 of the application do not described any prior art.
	Paragraphs [0003]-[0020] in Applicants’ specification are disclosed under “Background Art” heading; therefore, all of these paragraphs, including paragraphs [0005]-[0009], are considered as “admitted prior art”.

	For the rejection of Smulek in view of Yan:  
	Applicants argue that Yan fails to teach or suggest a method as claimed in which an amount of the extractant used is 40-60 moles based on 1 mole of an iron ion component of the metallic components contained in the waste hydrochloric acid.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Yan is only applied to disclose the step of removing the metallic components from the organic solvent, not to teach the step of extracting metallic components from a waste HCl acid.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        January 27, 2021